Appeal from an order of the late vice chancellor of the sixth circuit setting aside two judgments by confession in favor of the defendants against G. Randall, on the ground of usury. Decided that a subsequent mortgagee of premises covered by judgments which are alleged to be usurious, is not a borrower, within the meaning of the revised statutes and the act of 1837 respecting usury. And that he cannot file a bill in this court to be relieved against the usurious incumbrances upon the premises without paying, or ing to pay, what is equitably due.
Decree reversed with costs; and bill dismissed with costs, and the injunction dissolved.